Citation Nr: 0004742	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from October 1970 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in June 1997, on 
which occasion it was remanded for additional development, 
including, in part, the scheduling of a personal hearing 
before a member of the Board.  In February 1998, the veteran 
was given the opportunity to testify at a personal hearing 
before a member of the Board.  In a July 1998 decision, the 
Board found that the veteran had submitted new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for a psychiatric disability.  Following 
reopening in that decision, the Board requested additional 
development.  The case has been returned to the Board for 
appellate review.


REMAND

In the July 1998 remand, the Board requested that the RO 
provide the veteran with a VA examination, during which 
certain opinions were to be expressed.  The VA examination 
was completed in July 1999.  In formulating his opinion, the 
doctor stated that it would be helpful to have the reports of 
the doctors who had seen the veteran prior to service.  The 
examiner noted that the reports were not available.  

As part of the July 1998 remand development, the Board also 
requested that the RO obtain the name(s) of any doctors who 
treated the veteran before his entry into service.  In an 
August 1998 statement, the veteran provided the name of the 
doctor who treated him (for enuresis) before service entry.  
In the accompanying release form, the veteran indicated that 
he had been treated in the 1960's.  In the RO's letter to 
that doctor, it was indicated that the treatment for the 
veteran was in 1988 for a mental condition.  In light of the 
1999 VA examiner's request for review of such records and in 
view of the August 1998 request letter that included an 
erroneous date, the Board finds that additional documentation 
remains outstanding.   

Accordingly, the Board must remand the case for the 
following:  

1.  The RO should take all appropriate 
action to attempt obtain the medical 
records from the doctor who treated the 
veteran prior to service entry.  The 
veteran should also be asked to help in 
this regard.  If the records for the 
pertinent period are unavailable, the 
record should so state.  

The veteran is advised that he has the 
right to submit additional evidence and 
argument on the matter the Board has 
remanded to the RO, to include, but not 
limited to, evidence and/or information 
previously requested by the RO or the 
Board.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  If the records are obtained, the RO 
should ensure that the examiner who 
provided the opinion following VA 
examination in July 1999 has the 
opportunity to review the records and 
provide another opinion in light of the 
additional information.  If that examiner 
is unavailable, another opinion from an 
appropriate specialist should be 
obtained.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should then 
readjudicate the claim.  If the decision 
remains adverse to the veteran, he should 
be furnished with a supplemental 
statement of the case and afforded the 
applicable time to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In 
rating decision was that the RO determined that the veteran 
was not eligible for consideration under 38 U.S.C. § 312 (the 
presumption statute), because he had less than 90 days of 
active service.  It is unclear whether that statement was a 
contemporaneous writing because, the veteran was notified of 
the negative rating decision by way of a May 1973 letter from 
the RO, and the notification only stated that the nervous 
condition with enuresis was not a disability for which 
compensation could be paid.  




		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



